HEI Exhibit 10.15

EMPLOYMENT SEPARATION AGREEMENT

This Agreement by and between ROBERT F. MOUGEOT (“Employee”) and HAWAIIAN
ELECTRIC INDUSTRIES (“HEI”), and its subsidiary and affiliated entities and the
shareholders, directors, officers, employees and agents of HEI and its
subsidiary and affiliated entities (collectively referred to as “Employer”) is
effective as of the date described in Section 7 below and sets forth the rights
and obligations of the parties arising from Employee’s recruitment for,
employment with, and separation from employment with Employer as of the date of
the last signatory to this Agreement.

1. Separation from Employment

Employee hereby retires from employment with Employer effective as of midnight,
November 12, 2002. Employee shall be paid all salary then due plus all earned
and accrued employee benefits less any applicable payroll taxes in accordance
with the terms and conditions of the Employer’s policies and plans governing
such employee benefits. Employee shall not be required to perform any employment
duties for Employer after November 12, 2002, and shall not receive, earn or be
entitled to any wages, employee benefits or other compensation from Employer
from and after November 12, 2002, except as provided in the Employer’s employee
benefits policies and plans or as provided in Section 2 below.

2. Additional Separation Benefits

Subject to the provisions of Section 7 below and in consideration of Employee’s
execution of this Agreement and his full and timely performance of all his
promises and obligations in this Agreement, Employer agrees to provide Employee
the following additional severance benefits upon the execution of this Agreement
by Employee and the expiration of the



--------------------------------------------------------------------------------

seven (7) day revocation period described in Section 7 below.

a. Except as otherwise provided in Section 7 below, which shall supersede
anything stated herein to the contrary, a severance payment in the amount of
Three Hundred Fifty Thousand and No/1000 Dollars ($350,000.00), less applicable
payroll taxes payable as follows:

(1) Seventy-Five Thousand and No/100 Dollars ($75,000.00), less applicable
payroll taxes, upon expiration of the seven (7) day recission period described
in Section 7 below;

(2) One Hundred Thousand and No/100 Dollars ($100,000.00), less applicable
payroll taxes, on or before January 3, 2003; and

(3) One Hundred Seventy-Five Thousand and No/100 Dollars ($175,000.00), less
applicable payroll taxes, on or before January 5, 2004.

b. Employee will be entitled to participate in the 2002 Executive Incentive
Compensation Plan (“EICP) with no pro-rata adjustment for retiring prior to
December 31, 2002. In addition, if the earnings threshold is met for the 2002
EICP, Employee will receive a payout at the “Target” level for the goal “Overall
performance evaluation by the President,” weighted at 30 percent of Employee’s
2002 EICP. Employee will also be entitled to participate in the 2000-2002
Long-Term Incentive Plan (“LTIP”), 2001-2003 LTIP and the 2002-2004 LTIP with no
pro-rata adjustment for retiring prior to December 31, 2002; provided, however,
that if there is a payout for the HEI officers under the 2001-2003 LTIP and the
2002-2004 LTIP, Employee will be eligible for a 24/36 payout and a 12/36 payout,
respectively. Effective upon the date of Employee’s retirement, all outstanding
non-qualified stock option (“NQSO”) grants already made to Employee

 

2



--------------------------------------------------------------------------------

(1999, 2000, 2001 and 2002 grants) will become fully exercisable,
notwithstanding that the option may not be otherwise fully exercisable under
Section 3.1 (a) of Employee’s Non-qualified Stock Option Agreement. In addition,
upon Employee’s exercise of each NQSO stock option, Employee will be entitled to
receive all dividend equivalent awards on Employee’s outstanding NQSO grants up
to and including dividend equivalent awards made on November 12, 2002.

c. As a retiree of HEI, Employee will be eligible to receive retirement benefits
generally available to other HEI retirees under The Postretirement Welfare
Benefits Plan for Employees of Hawaiian Electric Company, Inc. and Participating
Employers.

d. In consideration of Employer’s agreement to provide severance payments
described in paragraph 2.a above, Employee agrees that such payments shall
constitute voluntary prepayment of unemployment compensation benefits and/or
workers’ compensation benefits under Hawaii Revised Statutes Section 386-52 if
Employee is awarded any unemployment or workers’ compensation benefits
attributable to his employment or termination of employment with Employer.
Employee further agrees to meet in Honolulu, Hawaii, with legal counsel
representing American Savings Bank (“ASB”) in the American Savings Bank, F.S.B.
v. Paine Webber, Inc. litigation to prepare for his testimony in that litigation
and to be available during the trial, including mediation or arbitration, of the
case to testify in good faith on behalf of ASB. The parties estimate that
Employee’s preparation time should not exceed one (1) day and that his time
testifying should not exceed one (1) day, although Employee’s availability to
testify may require more than one (1) day if the Court is not able to assign a
specific day in

 

3



--------------------------------------------------------------------------------

advance for Employee’s testimony.

3. Employer Property

Employee shall promptly return to Employer any remaining Employer information
and property still in Employee’s possession or control including and without
limitation confidential business or customer reports, maps, files, memoranda,
records, software, credit cards, door and file keys, computer access codes,
disks and instruction manuals, and any other property which Employee received or
prepared or helped prepare in connection with employee’s employment with
Employer.

4. Confidentiality and Cooperation

Employee and Employer agree that they will cooperate with each other to assure a
harmonious and positive separation, and neither party will make any disparaging
comments about Employee, Employer, its directors, officers, financial operations
or reports. As part of such cooperation, Employee agrees to Employer’s prior
public statement of Employee’s retirement. Employee and Employer agree to keep
the terms, amount and fact of this Agreement completely confidential. However,
Employee may discuss this Agreement with his attorney, accountant and immediate
family; provided, they agree to keep the contents of this Agreement confidential
and not disclose it to others. Employer may likewise disclose the terms, amount
or facts of this Agreement to those directors, officers, employees, attorneys,
auditors, accountants, government rating agencies or other private entities as
necessary or prudent for its business operations. Employee also agrees that any
and all information obtained by Employee or disclosed to Employee during his
employment with the Employer which is not already known to the general public,
including but not limited to Employer’s financial and business information,
strategic plans, projects, customers, programs, methods of operation, processes,
practices,

 

4



--------------------------------------------------------------------------------

policies and procedures, are strictly confidential and proprietary to Employer,
and shall be treated as trade secrets of Employer. Employee covenants in
perpetuity that such trade secrets shall not be disclosed, discussed, or
revealed to any persons, entities or organizations by Employee at any time.
Employee understands and acknowledges that the existence of this confidentiality
provision is a material inducement for Employer to enter into this Agreement.
The parties agree that Employer would suffer irreparable harm if Employee
breaches this confidentiality provision, and, therefore, both parties agree that
if such breach occurs, then in addition to any other remedies available to
Employer at law or equity Employee shall immediately repay Employer as a
reasonable estimate of damages and not as a penalty an amount up to twenty-five
percent (25%) of the severance payment described in Section 2.a above plus
interest at the maximum rate allowed by law from the date of payment of the
severance payment until repaid by Employee and no further payments will be made
under Section 2.

5. Voluntary Agreement

Employee fully understands his right to discuss and has had the opportunity to
discuss all aspects of this Agreement with Employee’s family or attorney and
represents to Employer that Employee has carefully read and fully understands
all of the provisions of this Agreement and that he is voluntarily entering into
this Agreement.

6. Release, Indemnification and Promise Not To Sue.

a. Release. As a material inducement to Employer to enter into this Agreement
and to provide to Employee the additional separation benefits described in
Section 2 above, Employee hereby irrevocably and unconditionally releases,
acquits and forever discharges Employer from any and all claims, liabilities,
and expenses (including attorneys’ fees and costs actually incurred) of any
nature whatsoever, statutory or

 

5



--------------------------------------------------------------------------------

common law, known or unknown, suspected or unsuspected (including, but not
limited to any claims arising out of or under any (i) contract of employment;
(ii) federal, state or local laws prohibiting age or other forms of employment
discrimination; (iii) Employee’s recruitment for employment with or separation
from employment with Employer; and, (iv) employee benefit plan or law) which
Employee now has, owns or holds, or claims to have, own or hold, or which
Employee at any time heretofore had, owned or held, or claimed to have, own or
hold against Employer based on any act or omission occurring up to the
termination of Employee’s employment with Employer (hereafter collectively
called “Claims”). The foregoing release shall not apply to any claim by Employee
to enforce Employer’s express obligations under this Agreement or for benefits
under any federal or Hawaii law that cannot be waived or discharged by
agreement.

b. Indemnification.

As a further material inducement to Employer to enter into this Agreement and to
pay to employee the separation benefits described in Section 2 above, Employee
hereby agrees to indemnify and hold Employer harmless from and against any and
all losses, costs, damages, or expenses, including, without limitation,
attorneys’ fees incurred by Employer arising out of any breach of this Agreement
by Employee and not to initiate or file any claim or lawsuit over any Claim
released above. Employee expressly understands and acknowledges that this
Agreement may be pleaded as a defense to, and may be used as the basis for an
attempted injunction against any action, suit, administrative or other
proceeding which may be instituted, prosecuted or attempted as a result of an
alleged breach of this Agreement by Employee.

 

6



--------------------------------------------------------------------------------

  c. Promise Not To Sue.

Employee also agrees not to file or initiate any claim or lawsuit with any
agency or court based on any claim covered by the foregoing release, including
any claim arising out of employee’s employment or separation from employment
with Employer other than to enforce this Agreement. If Employee files any
administrative claim or lawsuits against Employer based on any claim arising out
of his employment or termination of employment with Employer, then in addition
to all other remedies provided by law or equity, Employee agrees to pay Employer
for all costs, including reasonable attorneys fees, incurred by Employer in
defending against administrative claims or lawsuit and to credit any amounts
paid under this Agreement against any recovery obtained by Employee.

7. Review and Revocation Rights.

EMPLOYEE UNDERSTANDS AND ACKNOWLEDGES THAT HE HAS UP TO TWENTY-ONE (21) DAYS TO
DECIDE WHETHER TO SIGN THIS AGREEMENT AND SHOULD CONSULT WITH AN ATTORNEY.
WITHIN SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT, EMPLOYEE MAY RESCIND IN
WRITING ONLY EMPLOYEE’S RELEASE OF ANY CLAIMS UNDER THE FEDERAL AGE
DISCRIMINATION IN EMPLOYMENT ACT (THE “ADEA”). IF THE SEVENTH DAY FALLS ON A
SATURDAY, SUNDAY, OR HOLIDAY, THE NEXT REGULAR BUSINESS DAY WILL BE CONSIDERED
THE SEVENTH DAY. IF EMPLOYEE ELECTS IN A TIMELY MANNER TO RESCIND THE RELEASE OF
ANY FEDERAL ADEA CLAIM, THE RELEASE WILL STILL REMAIN IN EFFECT FOR ALL OTHER
CLAIMS AND THE ADDITIONAL TERMINATION PAY AND BENEFITS

 

7



--------------------------------------------------------------------------------

DESCRIBED IN PARAGRAPH 2 ABOVE SHALL BE MODIFIED BY REDUCING THE SEVERANCE
PAYMENT IN SECTION 2.a TO A TOTAL OFSEVENTY-FIVE THOUSAND AND NO/100 DOLLARS
($75,000.00).

EMPLOYEE UNDERSTANDS AND AGREES THAT UNLESS OTHERWISE AGREED IN WRITING BY THE
PARTIES, THE TERMS OF THIS AGREEMENT WILL NOT BE EFFECTIVE UNTIL THE LATER OF
THE TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH EMPLOYER OR THE EXPIRATION OF THE
SEVEN (7) DAY REVOCATION PERIOD DESCRIBED ABOVE. IF EMPLOYER EXECUTES AND
DELIVERS THIS AGREEMENT BUT THEN TIMELY REVOKES HIS RELEASE OF ANY FEDERAL AGE
DISCRIMINATION CLAIM, THIS AGREEMENT AND RELEASE OF ALL OTHER CLAIMS WILL REMAIN
IN FULL FORCE AND EFFECT.

8. Arbitration.

Because of the delay, expense and publicity which results from the use of the
State and Federal court systems, Employer and Employee agree to submit to final
and binding arbitration any claims and disputes arising out of or related to
this Agreement and Employee’s recruitment, employment, compensation, benefits,
or termination of employment, including but not limited to all claims and
disputes arising under Hawaii and Federal wrongful termination and employment
discrimination laws (e.g. Title VII, ADEA, ADA, FMLA, or other
anti-discrimination laws) rather than to use such court systems. In any such
arbitration, the then existing American Arbitration Association rules for
resolving employment disputes shall govern the arbitration, subject to the
Federal Arbitration Act, if applicable, or if not applicable then the Hawaii
Arbitration Act, HRS Chapter 658 then in effect.

 

8



--------------------------------------------------------------------------------

9. Mutual Agreement

The parties each represent and acknowledge that they are entering into this
Agreement to effect an amicable and positive separation of Employee’s employment
with Employer and not as an admission that either party has violated any law, or
other legal obligations such as those described in paragraph 6 above. This
Agreement represents an amicable compromise and settlement of all of Employee’s
rights, claims and benefits.

10. Entire Agreement

Employee represents and acknowledges that in executing this Agreement he does
not rely, and has not relied, upon any representation or statement by Employer
not set forth in this Agreement regarding this agreement or employee’s
recruitment for, employment with, or separation from employment with Employer.

This Employment Separation Agreement sets forth the entire agreement between
Employer and employee with regard to the conditions of Employee’s separation and
retirement from employment with Employer. Employee understands that this
Agreement supersedes any and all prior agreements or understandings between the
parties regarding Employee’s recruitment for, employment with and separation or
retirement from employment with employer. This Agreement shall be binding upon
and inure to the benefit of the parties, their successors and assigns.

Employee agrees to keep employer informed of his address to ensure Employee’s
receipt of all mailings, such as W-2s, etc.

 

9



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. THIS EMPLOYMENT SEPARATION AGREEMENT INCLUDES A RELEASE
OF ALL CLAIMS.

 

EMPLOYEE

    EMPLOYER       HAWAIIAN ELECTRIC INDUSTRIES, INC.  

/s/ Robert F. Mougeot

    By:  

/s/ Robert F. Clarke

  ROBERT F. MOUGEOT       ROBERT F. CLARKE         Its Chief Executive Officer

Date:

  November 17, 2002     Date:   November 17, 2002

 

10